Title: 5th.
From: Adams, John Quincy
To: 


       I pass’d the evening with Thompson and Putnam at Mr. Bradbury’s. Frank came from Boston this morning, and bro’t an account of the interment of his Honor Thomas Cushing Esqr. who died last week. He has been lieutenant governor of this Commonwealth, ever since the establishment of the Constitution; and it is probable, there will be a vast deal of electioneering intrigue, for the diverse candidates for the place.
       The paper also contains an extract from the concluding Letter of the third volume in defence of the american Constitutions, which speaks very favourably of the System proposed by the federal Convention... I did not expect it, and am glad to find I was mistaken, since, it appears probable, the plan will be adopted.... We play’d cards an hour or two and then amused ourselves with music. There were several young Ladies present, Miss Harriet’s companions; a sett that are almost always together, and who have at least more personal beauty, than any equal number of other unmarried Ladies in this town.
       Miss Wigglesworth, is about 17. Her stature is rather diminutive; but smallness is said to be one of the essential requisites of prettiness; Her features are regular, and her shape admirably proportioned. Her disposition is said to be amiable; but she talks very little. The greatest defect which I have observed in her is a frequent smile, which is certainly either unmeaning, or insulting. The only method I can pursue, when I catch her eye is to smile too; and by this means put her out of countenance. Thus much for the present; I will take some other opportunity to mention the other stars that form this constellation.
      